Per Quriam. In the court below appellee recovered a judgment on the verdict for $39.20, being the amount, with interest, which he had paid the company on its contract to deliver him a specified style of sewing machine, and which he testified they refused to deliver. Their agent, on the contrary, testified that the one plaintiff said they let him have temporarily until they could send the one contracted for, was the one he contracted for. It seems the jury believed the plaintiff. The abstract shows no instruction, nor much else. Of the comparative credibility of the witnesses, it was for the jury to judge. Judgment affirmed.